Case 1:19-cv-00523-JTN-SJB ECF No. 98, PageID.563 Filed 03/23/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 KEVIN RAGLAND,

        Plaintiff,
                                                                     Case No. 1:19-cv-523
 v.
                                                                     HON. JANET T. NEFF
 CORIZON HEALTH, INC., et al.,

        Defendants.
 ____________________________/


                                            ORDER

       This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983. On February

26, 2021, the Magistrate Judge issued a Report and Recommendation (ECF No. 97),

recommending that the Court dismiss the John/Jane Doe Defendants without prejudice. The

Report and Recommendation was duly served on the parties. No objections have been filed. See

28 U.S.C. § 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF. No. 97) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the John/Jane Doe Defendants are DISMISSED

without prejudice for the reasons stated in the Report and Recommendation.



Dated: March 23, 2021                                          /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge
